Citation Nr: 1822200	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-31 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to retroactive payment under Dependents' Education Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969. He died in February 1995, and the appellant is his daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.


FINDINGS OF FACT

1. A May 21, 2012 rating decision granted entitlement to service connection for the Veteran's cause of death and granted eligibility to Dependents' Educational Assistance, effective February 23, 1995; the Veteran's widow was notified of this decision on June 6, 2012.

2. The appellant, the Veteran's daughter, was academically enrolled from September 1998 to December 1999 and January 2001 to June 2004.

3. The appellant contacted VA with an informal claim prior to the May 21, 2013 deadline. 


CONCLUSION OF LAW

The criteria for entitlement to retroactive Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, have been met. 
38 U.S.C. §§ 503, 511, 512(a), 3500, 3501, 3512, 5113, 7104 (2012); 38 C.F.R. 
§§ 2.7(c), 3.159, 21.3020, 21.3021, 21.3040, 21.3041, 21.3046, 21.4131 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a Veteran who has a total and permanent disability rating from a service-connected disability; or being the child of a deceased Veteran where the death was due to a service-connected disability. 38 U.S.C. 
§ 3501(a)(1)(A); 38 C.F.R. §§ 21.3021(a)(1), 21.3041(a), (b).

Under Chapter 35, a child's period of eligibility generally begins on either the earlier of the child's eighteenth birthday or successful completion of the child's secondary schooling. 38 U.S.C. § 3512; 38 C.F.R. § 21.3041(a). 

A child's period of eligibility may, however, begin after her eighteenth birthday if the VA "first finds" that the Veteran has a total disability permanent in nature or grants service connection for the cause of the Veteran's death after the child's eighteenth birthday but before her twenty-sixth birthday. 38 C.F.R. § 21.3041(a)(2), (b)(2); see also 38 C.F.R. § 21.3021(s) and 21.3041(b)(2)(ii) (reflecting that the term "first finds" means either the effective date of the total disability rating, the date of the Veteran's death, or the date VA first notifies the Veteran or appellant of that rating, whichever is more advantageous to the child.).

If VA first finds the Veteran permanently and totally disabled (or if the Veteran's cause of death is service connected) after the child's eighteenth birthday but before her twenty-sixth birthday, the child may elect the beginning date of her period of eligibility. 38 C.F.R. § 21.3041(a)(2)(ii). The child can elect as a beginning date the effective date of the total disability or the date after the Veteran's death, the date that VA provides notice of the relevant determination, or any date in between. Id.  

As pertinent to the present appeal, the date of claim is the date on which a valid claim or application for educational assistance is considered to have been filed with VA, for purposes of determining the commencing date of an award of that educational assistance. 38 C.F.R. § 21.1029(b). 

An eligible person's application for DEA benefits under Chapter 35 will be considered as having been filed on her eligibility date, if: 

(1) The eligibility date is more than one year before the date of the initial rating decision that establishes either: that the Veteran's death is service-connected, or that the Veteran has a permanent and total disability; 

(2) the eligible person files his original application for benefits under Chapter 35 with VA within one year of the initial rating decision; 

(3) the eligible person claims educational assistance for pursuit of an approved program of education for a period that is more than one year before the date VA receives his original claim; 

(4) VA either received the original application on or after November 1, 2000; or received the original application and as of November 1, 2000, either (A) had not acted on it; or (B) had denied it in whole or in part, but the claimant remained entitled to pursue available administrative and judicial remedies as to the denial; and 

(5) the eligible person would have been eligible to educational assistance under Chapter 35 if he had filed a claim on his eligibility date. 38 U.S.C. § 5113; 
38 C.F.R. § 21.4131(e).

The term "initial rating decision" means with respect to an eligible person a decision made by the Secretary that establishes (i) service connection for the death of the person from whom such eligibility is derived or (ii) the existence of the service-connected total disability permanent in nature (or, in the case of a person made eligible under section 3501(a)(1)(E), the total disability permanent in nature incurred or aggravated in the line of duty in the active military, naval, or air service) of the person from whom such eligibility is derived, as the case may be. 38 U.S.C. 
§ 5113(b)(3).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA. 38 U.S.C. 
§ 5101(a); 38 C.F.R. § 3.151(a). A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim. Such an informal claim must identify the benefits sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The appellant was born on January 22, 1980, and is the daughter of the Veteran. She is seeking retroactive education benefits for educational expenses incurred between September 1998 and December 1999 and January 2001 and June 2004. In a May 21, 2012 rating decision, service connection was granted for cause of the Veteran's' death, as well as eligibility for DEA, effective February 23, 1995. Notice was sent to the appellant on June 6, 2012. 

On February 23, 1995, the effective date of the Veteran's service connection for cause of death, the appellant was 14 years old. See 38 C.F.R. § 21.3041(a), (b). Although the appellant is entitled to DEA benefits by virtue of her late father's service connection for cause of death, the issue before the Board is whether the DEA benefits may be applied retroactively to pay for a program of education undertaken from September 1998 and December 1999 and January 2001 and June 2004.

As a May 21, 2012 rating decision granted eligibility to Dependents' Educational Assistance, the appellant's claim for education benefits had to be filed by May 21, 2013. In 2013, prior to May 21, 2013, the appellant went to the VA office in Austin, Texas and was told that her application had to be received by July 10, 2013. This phone call was an action indicating an intent to apply for DEA benefits and will be considered an informal claim. The appellant's formal application for DEA benefits was subsequently received by the RO on June 26, 2013.

In sum, the Board finds that the appellant simply is eligible to receive retroactive educational assistance benefits under Chapter 35. See Sabonis v. Brown, 6 Vet. App. 426 (1994). Accordingly, resolving the benefit of the doubt in favor of the appellant, the evidence of record shows that the appellant made an informal claim for DEA benefits within the necessary time frame. Therefore, entitlement to retroactive benefits is established. 


ORDER

Entitlement to retroactive payments for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code is granted. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


